Citation Nr: 1104080	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependents Educational Assistance (DEA), Chapter 
35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty from May 2006 to December 
2007.  

This appeal arises from an April 2008 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  




FINDINGS OF FACT

1.  A June 2007 letter from the RO indicates the appellant's 
father, was granted a total disability rating based on individual 
unemployability due to service-connected disability, effective in 
July 2006.  

2.  The appellant served on active duty from May 2006 to December 
2007, and his DD Form 214 indicates he was discharged under other 
than honorable conditions, in lieu of trial by Court-martial.  

3.  The charges against the appellant included knowingly writing 
checks when he did not have sufficient funds with his bank to 
cover payment of check, issuing a false sworn statement and 
attempting to destroy evidence; offenses involving moral 
turpitude.  


CONCLUSION OF LAW

The criteria for eligibility for DEA, Chapter 35 benefits have 
not been met.  38 U.S.C.A. §§ 3512, 5303 (West 2002 and Supp 
2009);38 C.F.R. §§ 3.12, 21.3020, 21.3021, 21.3042(b)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for DEA Benefits

The appellant filed a claim for Dependents' Educational 
Assistance (DEA) under Chapter 35 of Title 38, United States 
Code.  DEA is provided for the children of Veterans such as the 
appellant's father, who have a total disability permanent in 
nature from service-connected disability.  38 C.F.R. §§ 21.3020, 
21.3021 (2010).  

When as in this instance, the child of the Veteran has served 
with the Armed Forces, his discharge or release from each period 
of service must have been under conditions other than 
dishonorable.  38 C.F.R. § 21.3042(b)(2010).  

In January 2008 the RO received a copy of the appellant's DD Form 
214.  It revealed he was discharged from the service in lieu of 
trial by court-martial, with his character of service described 
as "under other than honorable conditions."  Additional service 
documents revealed the following offenses: 

      The appellant, with intent to deceive, signed an official 
statement which was totally false.

      The appellant wrongfully uttered checks knowing that he the 
maker did not have sufficient funds in or credit with his bank 
for payment of such check in full upon presentment.  

      The appellant text messaged his roommate, in an effort to 
wrongfully impede a Criminal Investigation Division 
investigation.  

Service records also show that in December 2007, the appellant 
signed a Request of Discharge in Lieu of Trial by Court Martial.  
He acknowledged the charges against him authorized the imposition 
of a bad conduct or dishonorable discharge and that the request 
was conditioned upon his receipt of an Other than Honorable 
Discharge.  He also acknowledged that issuance of an Other than 
Honorable Discharge might deprive him of VA education benefits.  

In December 2007, the request for discharge in lieu of court-
martial was approved.  The appellant was separated with an Other 
than Honorable Conditions Discharge.  

In February 2008, the appellant submitted a statement to VA.  He 
wrote he had received an other than honorable discharge at his 
request for a Chapter 10 discharge in lieu of trial by court 
martial.  He acknowledged he falsified a sworn statement 
regarding theft of one of his checkbooks, and that he did so 
because his bank account was frozen and a few of his checks had 
bounced.  He also admitted he had texted his roommate requesting 
he throw away a computer box the appellant had told investigators 
had already been thrown away.  He indicated he performed these 
actions at a time when he was trying to get out of the Army as he 
missed his home.  (He was stationed in Korea.)  

An April 2008 Administrative Decision concluded the Veteran's 
service was dishonorable, citing 38 C.F.R. § 3.12(d)(3), and this 
appeal ensued.   

Applicable criteria provide that a discharge or release because 
of one of the offenses specified in this paragraph is considered 
to have been issued under dishonorable conditions.
(1)	Acceptance of an undesirable discharge to escape trial by 
general court-martial.
(2)	Mutiny or spying.
(3)	An offense involving moral turpitude.  This includes, 
generally, conviction of a felony.  38 C.F.R. § 3.12(d)(3).

The actions of the appellant in service reveal he knowingly 
passed bad checks, deliberately gave a false statement and 
attempted to mislead investigators and destroy evidence.  It is 
clear from the facts, as told by the appellant, that he did not 
mistakenly perform these actions.  Although he may have soon 
regretted them, they are certainly not trivial in nature and 
their undertaking was necessarily deliberate, given the period of 
time over which the actions would have occurred.  Thus, it could 
not be reasonably argued this was impulsive behaviors.  Likewise, 
the appellant has not submitted any evidence indicating he was 
insane at the time he committed the offenses, and there is 
nothing in the record that supports such a finding.  Accordingly, 
the Board concludes the offenses leading to the Veteran's 
discharge involved moral turpitude, such that his discharge is 
considered to have been issued under dishonorable conditions for 
VA purposes.  See 38 C.F.R. § 3.12(d)(3)(2010).  In view of that, 
the appellant is ineligible for DEA benefits.  

As to the appellant's contention that DEA benefits may be denied 
only if the service department characterizes his service as 
"dishonorable," or if he had accepted a discharge in lieu of a 
general court martial, he is simply mistaken.  See 38 U.S.C.A. 
§ 5303; 38 C.F.R. § 3.12.  


ORDER

Eligibility for DEA benefits is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


